FOR PUBLICATION

ATTORNEYS FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

KATHARINE C. LIELL                              GREGORY F. ZOELLER
Liell & McNeil Attorneys                        Attorney General of Indiana
Bloomington, Indiana
                                                IAN MCLEAN
STACY R. ULIANA                                 Deputy Attorney General
Indianapolis, Indiana                           Indianapolis, Indiana



                                                                         Dec 31 2013, 9:17 am



                              IN THE
                    COURT OF APPEALS OF INDIANA

WINSTON K. WOOD,                                )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 53A05-1208-CR-423
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE MONROE CIRCUIT COURT
                      The Honorable Jane Spencer Craney, Special Judge
                              Cause No. 53C03-1008-FC-726



                                    December 31, 2013


                              OPINION - FOR PUBLICATION


MAY, Judge
         Winston K. Wood appeals his convictions of two counts of Class C felony leaving

the scene of a boating accident resulting in the death of a person1 and one count of Class

D felony leaving the scene of a boating accident resulting in serious bodily injury to a

person.2 On appeal, Wood raises the following restated issues:

         1.      Whether the trial court should have granted Wood’s motion for
                 discharge under Indiana Criminal Rule 4(C);

         2.      Whether the State presented sufficient evidence that Wood did not
                 comply with the duties required of a boater in an accident pursuant
                 to Indiana Code section 14-15-4-1; and

         3.      Whether Wood’s three convictions subjected him to double jeopardy
                 because each conviction arose out of the same act of leaving the
                 scene following a boating accident resulting in injury to or death of a
                 person.

We affirm in part, reverse in part, and remand.

                           FACTS AND PROCEDURAL HISTORY3

         On the evening of June 28, 2010, nineteen-year-old Wood was operating his

father’s Cobalt ski boat on Lake Monroe, near Bloomington, Indiana. Two of his friends,

Matthew Holmberg and Michael Marietta, were taking turns wakeboarding. At the same

time, James Collier was on his Ranger fishing boat with his wife, Susan, and their three

grandsons, Gage, J.T., and Dillon. Wood and Collier were each driving their boats at


1
    Ind. Code § 14-15-4-4(3).
2
    Ind. Code § 14-15-4-4(2)(A).
3
  We heard oral argument June 18, 2013, at Trine University, the host site of Hoosier Boys State. We
commend counsel for the quality of their oral and written advocacy and thank Trine University and
Hoosier Boys State for their hospitality.

                                                 2
about twenty miles per hour, and neither saw the other until the boats collided. The

Department of Natural Resources determined the accident was “the result of inattention

by both operators.” (Tr. at 709.)

        Wood’s boat went over the top of Collier’s boat, damaging Collier’s boat and

rendering the engine inoperable. J.T. and Dillon were not injured and remained in the

boat. Susan was killed and thrown from the boat. Gage was also killed, but his body

remained in the boat. Collier suffered a severe cut to his leg and was thrown from the

boat.

        Holmberg had been wakeboarding behind Wood’s boat but had let go of the tow

rope, so he was not near the boats when they crashed. Marietta, who was acting as

Holmberg’s spotter, was thrown from the boat. No one on Wood’s boat was physically

injured in the crash.

        The accident occurred near Harbor Pointe, a private condominium complex. Terry

Bawel, who was on the deck of a condominium at Harbor Pointe, saw the boats collide.

She testified the collision was so loud that it woke up her eighteen-year-old daughter,

Erika. Erika ran out onto the deck while her mother told a neighbor, GiGi Stowe, to call

911. GiGi’s call was the first of six received by various 911 operators.4

        In the aftermath of the accident, Terry and Erika heard crying and shouting and

saw debris in the water. Terry heard a voice saying “we have to save her, we have to

save her.” (Id. at 441.) Wood dove into the water and swam toward Susan Collier, but
4
  In the order they were received, the remaining calls were made by Marietta, two more by GiGi, one by
another Harbor Pointe resident, Jeff Reynolds and a final call by Collier.

                                                  3
she was a “mangled person” with a “torn up face,” and Wood “realized it was way

beyond anything [he] could do.” (State’s Ex. OOO at 29.) Wood quickly returned to his

boat and joined his friends, who had already climbed back onto Wood’s boat.

        Wood then drove his boat at top speed to the Fourwinds Marina, which was about

two-and-a-half miles away from the scene of the accident. When asked later, Wood said

he thought his boat was sinking because there was water in his boat following the

accident.5 During the trip to the Marina, Wood used Marietta’s cell phone to call his

father. When Wood could not get through, he gave the cell phone to Marietta, who called

911 about six minutes after the accident. Marietta testified he believed it was his idea to

call 911, and he could not remember any discussion with Wood about the 911 call.

Marietta told the 911 operator he did not know whether anyone had been injured.

        A recording of Marietta’s 911 call was played for the jury. Loud voices, including

Wood’s, can be heard in the background. Marietta gave his name to the operator, then

told the operator that “we just got hit by a boat,” “we started taking on water,” and “we’re

going back to the Fourwinds and the [other] boat, the boat is, the boat is stranded over by,

by the dam.” (State’s Ex. T (audio); State’s Ex. W (transcript) at 3-4.) In his brief,

Wood describes the 911 call as follows:



5
   A reconstruction of the accident indicated the Cobalt struck Collier’s Ranger just behind the mid-point
and traveled over the left rear of the boat where Susan and Gage were sitting. On impact, Wood’s boat
“rotated over on its right side somewhat.” (Tr. at 684.) At trial, Officer Angela Goldman, an Indiana
Conservation Officer, testified that, from what she had learned from the reconstruction, “the Wood boat
very well could have . . . taken on water given its positioning and movement as a result of impact.” (Id. at
587.)

                                                     4
          Marietta yells at least four times that their boat is taking on water. State’s
          Ex. W p. 3-5. He tells the operator that there is still a family on the boat in
          the water, he was unsure whether they all are accounted for and that they
          were shouting. The operator instructs the boys to stay at the marina until
          “they come get you,” to which Marietta responds that Wood is pulling into
          the dock and that “we’re tying up and we’re going to go get help from the
          marina.” State’s Ex. W, p. 5. The operator again instructs him to “stay at
          the Fourwinds when you get there,” “we have people on the way down
          there already.” State’s Ex. W, p. 5. Wood’s voice, as identified by
          Detective Goldman, can be heard in the background instructing Marietta to
          report “the other boat by the dam,” and Marietta responding by reassuring
          Wood that help was on the way for the other boat. State’s Ex T (audio);
          State’s Ex. 000, p. 42.

(Appellant’s Br. at 3). Wood, Marietta, and Holmberg stayed at the Fourwinds Marina,

as instructed by the 911 operator, and waited one-and-a-half hours for the authorities to

arrive.

          During the investigation, Officer Angela Goldman, the Indiana Conservation

Officer on duty that night, learned that Wood jumped into the water after the collision

and swam close to Susan. (Tr. at 587.) When Officer Goldman observed Susan’s body,

she saw Susan was “[n]early decapitated. The skull cap was completely removed from

the head.” (Id. at 529.) Wood told police that he was horrified, panicked and “really

freaked out,” and swam back to his boat “as fast as possible and called 911” believing

“the most help we could do was to call professional help.” (State’s Ex. OOO at 29, 32,

33.)

          Collier testified that he yelled for help a couple of times, but received no response.

Erika and Marietta each testified that they did not hear Collier call for help. Collier,

whose leg was injured, swam to his boat, and learned that one of his grandsons was dead

                                                5
in the boat. Collier then swam over to his wife and determined that she too was dead and

“there was nothing [he] could do to help her.” (Tr. at 362.) When Collier got onto his

boat, he covered his grandson’s body with one raincoat, and covered the surviving boys

with another so “they couldn’t see any more than they had to.” (Id. at 363.) He then

yelled at Wood’s boat, asking them to save his wife. (Id. at 364.) In his call to 911,

Collier claimed that, prior to leaving the scene, Wood said “you’ve got to try to save

her.” (State’s Ex. V (audio); State’s Ex. W (transcript) at 13.) At trial, Collier testified

Wood said, “[Y]ou save her yourself.” (Tr. at 398.)

       After Wood’s boat left for the marina, Collier was able to pull his wife’s body into

the boat, and then using his trolling motor, Collier made it to the Harbor Pointe dock. It

took Collier about five to ten minutes to get to Harbor Pointe, where he borrowed a cell

phone and called 911. The dispatcher with whom he spoke did not know Marietta had

also called 911. An ambulance arrived while Collier was still on the phone and took him

to the hospital. He was released later that night. Collier later had reconstructive surgery

on his injured leg.

       During Marietta’s 911 call, the operator repeatedly told Marietta, “I need you to

stay at the Fourwinds when you get there, okay? And stay at the Fourwinds when you

get there.” (State’s Ex. W at 5.) Because of the lack of communication between the 911

operators, most of the investigators, including the one who interviewed Wood after the

accident, did not know Wood and his companions had called 911 or that they had waited

at the marina for one-and-a-half hours.

                                             6
       About a month later, on August 3, 2010, the State charged Wood with Count I,

leaving the scene of a boating accident resulting in Susan’s death; Count II, leaving the

scene of a boating accident resulting in Gage’s death; and Count III, leaving the scene of

a boating accident resulting in serious bodily injury to Collier.

       Wood filed a motion to dismiss, arguing that Indiana Code section 14-15-4-1,

which imposes a number of legal obligations on an operator of a boat involved in an

accident or a collision resulting in injury to or death of a person or damage to a boat or

other property, was unconstitutionally vague as applied to him. Specifically, he argued:

       At the time [the State] filed the information, the prosecution had all of the
       facts that demonstrated Wood had attempted to render assistance, that his
       party had timely notified law enforcement of the accident and thereafter
       complied with law enforcement instructions.              Unfortunately, the
       prosecution apparently responded to pressure from the media coverage by
       charging Wood.

(App. at 46.) Monroe Circuit Judge Kenneth Todd held a hearing on the motion but after

thirty days still had not ruled. Wood filed a “Praecipe for Failure to Rule on Motion,”

asking the case be withdrawn from Judge Todd and transferred to the Indiana Supreme

Court for appointment of a special judge. (Id. at 99.) About four months later, the

Supreme Court appointed the Honorable Jane Spencer Craney as Special Judge. On

August 1, 2011, she denied Wood’s motion to dismiss.

       On January 18, 2012, Wood filed a motion for discharge pursuant to Criminal

Rule 4(C). The State contended the 119 days that it took to appoint a new judge (from

February 16, 2011 to June 15, 2011) should be charged to Wood. Judge Craney denied

the motion for discharge, determining: “The time delay caused by Defendant’s change of
                                              7
judge motion is charged against him and defense counsel failed to timely object to the

Court’s jury setting of March 12 to 16, 2012.” (App. at 129.) Wood requested two

continuances and his trial commenced on June 4, 2012.

       Following a five-day jury trial, Wood was convicted of two counts of Class C

felony leaving the scene of a boating accident resulting in death and one count of Class D

felony leaving the scene of a boating accident resulting in serious bodily injury. The trial

court fined Wood $1,000 and sentenced him to six years6 for each Class C felony, to be

served concurrently. For the Class D felony, the trial court fined Wood $1,000 and

sentenced him to three years7 to be served concurrently with the sentences for the Class C

felonies.

                               DISCUSSION AND DECISION

       The statutes applicable to the case before us are Indiana Code sections 14-15-4-1

and 14-15-4-4. The former in pertinent part provides:

       The operator of a boat involved in an accident or a collision resulting in
       injury to or death of a person or damage to a boat or other property shall do
       the following:
               (1) Stop the boat immediately and as close as possible to the scene of
               the accident.
               (2) Return to the scene of the accident and remain there until the
               operator has complied with this section.
               (3) Give:
                      (A) the operator’s name and address;
                      (B) a full identification of the boat operated; and

6
  Of those six years, Wood was ordered to serve two years in the Department of Correction, two years on
home detention, and two years on probation.
7
  Of those three years, Wood was ordered to serve two years in the Department of Correction and one
year on home detention.

                                                  8
                      (C) the name and address of the owner;
              to the operator of each other boat and each person injured.
                                              ....
              (5) Provide reasonable assistance to each person injured, including
              carrying or arranging for carrying each injured person to a physician,
              surgeon, or hospital for medical or surgical treatment if:
                      (A) it is apparent that treatment is necessary; or
                      (B) the injured person so requests.

Ind. Code § 14-15-4-1. The latter sets forth the penalty for such a violation:

       A person who violates this chapter commits a Class C misdemeanor.
       However, the offense is:
             (1) a Class A misdemeanor if the accident or collision results in an
             injury to a person;
             (2) a Class D felony if:
                     (A) the accident or collision results in serious bodily injury to
                     a person; or
                                           ...;
             (3) a Class C felony if the accident or collision results in the death of
             a person.

Ind. Code § 14-15-4-4.

       1. Criminal Rule 4(C)

       Wood was charged and arrested on August 3, 2010. Under Indiana Criminal Rule

4(C), Wood’s trial had to begin by August 3, 2011, unless that date was extended due to

“a continuance . . . had on his motion,” a delay “caused by his act,” or if there “was not

sufficient time to try him during such period because of congestion of the court

calendar.” Wood filed a motion for discharge pursuant to Rule 4(C), which the trial court

denied.

       In deciding whether to grant or deny a motion for discharge, a trial court must

sometimes resolve disputed facts, but on other occasions it simply applies the law to

                                             9
undisputed facts. Feuston v. State, 953 N.E.2d 545, 548 (Ind. Ct. App. 2011). Factual

findings made by the trial court are entitled to deference, but legal conclusions are

reviewed de novo. Id. Criminal Rule 4 implements the defendant’s constitutional right to

a speedy trial. Id. at 547. Under this rule, the State has an affirmative duty to bring the

defendant to trial within one year of being charged or arrested, subject to the listed

exceptions. Id. at 547-48. The defendant has no obligation to remind the court of the

State’s duty, nor is he required to take any affirmative action to see that he is brought to

trial within the statutory time period. Id. at 548. When a defendant moves for discharge,

the burden is on the defendant to show that he has not been timely brought to trial and

that he is not responsible for the delay. Id.

       The following dates are relevant to our analysis. Wood’s initial Criminal Rule

4(C) deadline was August 3, 2011. On November 3, 2010, Wood filed a motion to

dismiss, arguing the statute defining the crimes with which he was charged was

unconstitutionally vague as applied to him. Judge Todd held a hearing on the motion on

January 12, 2011, and thirty days later had still not ruled. On February 16, 2011,

pursuant to Indiana Criminal Rule 15 and Indiana Trial Rule 53.1, Wood filed a

“Praecipe for Failure to Rule on Motion,” requesting the Clerk of the Monroe Circuit

Court “withdraw submission of this cause from [Judge] Todd and transfer this cause to

the Indiana Supreme Court for the appointment of a special judge.” (App. at 99.) About

119 days later, on June 15, 2011, the Indiana Supreme Court appointed Judge Craney as

Special Judge. She denied Wood’s motion to dismiss on August 1, 2011.

                                                10
        On August 26, 2011, Judge Craney set trial to commence on October 24, 2011, as

a first choice jury trial. About a week later, on September 6, 2011, defense attorneys

James Voyles and Frederick Vaiana each filed an appearance to replace Wood’s prior

counsel.

        On September 27, 2011, Judge Craney, pursuant to an agreement reached by the

parties at Wood’s final pretrial hearing, entered an order that provided in pertinent part,

“[d]efense will be filing a continuance of the jury trial now set for October 24 through 28,

2011,” and that “[i]f a continuance is filed by the defense, it will be granted by the Court

and the jury trial will be reset on March 12 through 16, 2012 as a first choice setting.”

(Id. at 115.) Wood filed the aforementioned motion to continue on October 5, 2011, and

as promised, Judge Craney entered an order on October 7, 2011, granting Wood’s motion

to continue and resetting the jury trial for March 12 through March 16, 2012. (Id. at 116,

120.)

        On January 18, 2012, Wood filed a motion for discharge pursuant to Criminal

Rule 4(C), but he did not file a memorandum in support thereof. The State filed a

response to Wood’s motion contending the 119 days that it took to appoint the special

judge should be charged to Wood. (Id. at 125.) Judge Craney, agreeing with the State’s

reasoning, denied Wood’s motion for discharge on February 1, 2012, finding Wood’s

change of judge motion was charged against him and Wood did not timely object to

setting the jury trial for March 12, 2012. Wood filed a motion to reconsider, which was

denied.

                                            11
       On February 17, 2012, Wood filed a motion to continue the trial from March 12,

2012 to June 4, 2012, which the trial court granted. Wood was convicted following a

five-day jury trial, which commenced on June 4, 2012.

       “[T]he focus of Criminal Rule 4 is not fault; it is to ensure early trials.” Curtis v.

State, 948 N.E.2d 1143, 1150 (Ind. 2011). Criminal Rule 4(C) places an affirmative duty

on the State to bring a defendant to trial within one year, and the defendant is under no

obligation to remind either the State or the trial court of the State’s duty. Gibson v. State,

910 N.E.2d 263, 266 (Ind. Ct. App. 2009). Although a defendant has no duty to object to

the setting of a belated trial date if the setting occurs after the year has expired, a

defendant waives the right to be brought to trial within one year by failing to raise a

timely objection if the trial court, acting during the one-year period, schedules the trial

beyond the limit. Id. at 267.

       Wood’s motion for discharge stated only “Defendant, by counsel, hereby moves

for discharge pursuant to Ind. Criminal Rule 4(C).” (App. at 123.) This motion was not

accompanied by a memorandum in support, and it did not in any other way provide

guidance as to which dates should be attributed to him and which should be attributed to

the State.

       In response to the motion to discharge, the State argued there was no Criminal

Rule 4(C) violation because the August 3, 2011, deadline for bringing Wood to trial

could be extended by 119 days to November 30, 2011, to account for the period between

Wood’s February 16, 2011, filing of the praecipe pursuant to Trial Rule 53.1, and the

                                             12
Supreme Court’s June 15, 2011, appointment of the special judge. The State further

explained that on October 5, 2011, prior to the November 30 deadline, Wood requested a

continuance and agreed to have the trial commence on March 12, 2012, which is outside

the Criminal Rule 4(C) deadline.

      The trial court determined there was no violation of Criminal Rule 4(C), because

the time delay caused by the change of judge motion was chargeable to Wood and

because Wood’s counsel did not object when, within the Rule 4(C) deadline, the court set

the trial to commence on a date past the Rule 4(C) deadline.

      The trial court did not err in denying Wood’s motion for discharge. Our Indiana

Supreme Court recently recognized that “Rule 4(C)’s one-year limitation does not

include the time during which trial proceedings have been stayed pending interlocutory

appeal.” Pelley v. State, 901 N.E.2d 494, 499-500 (Ind. 2009), reh’g denied. The Court

reasoned as follows:

      This Court has previously examined the effect of the State’s interlocutory
      appeal on the period in which a defendant must be brought to trial. In
      Martin v. State, 245 Ind. 224, 228, 194 N.E.2d 721, 723 (1963), the State
      filed a mandamus proceeding following the trial court’s denial of the
      State’s motion for a change of judge. During the course of the mandamus
      action, the statutory time limit . . . expired. The defendant moved for
      discharge, arguing that the time for the State’s mandamus proceeding could
      not be attributed to him. We upheld the trial court’s denial of the discharge
      motion, in part because the defendant was the real party in interest in the
      change of judge, and his attorneys represented the respondent judge in the
      original action. We also stated that the [time limit] did not apply “where
      the delay was caused by proceedings in this court.” We explained that
      neither the prosecutor nor the trial judge could control the time required for
      an appeal, and most appeals would trigger a dismissal, a result that the
      legislature could not have intended. Following the adoption of our criminal
      rules, we quoted Martin with approval in State ex rel. Cox v. Super. Ct. of
                                           13
        Madison County, 445 N.E.2d 1367, 1368 (Ind. 1983), in holding that Rule
        4(B)’s early trial requirement was tolled pending the State’s interlocutory
        appeal of the trial court’s ruling on defendant’s motion in limine.

        We believe that Martin’s rationale controls here. When trial court
        proceedings have been stayed pending resolution of the State’s
        interlocutory appeal, the trial court loses jurisdiction to try the defendant
        and has no ability to speed the appellate process. As a practical matter,
        applying the Criminal Rule 4(C) one-year requirement to interlocutory
        appeals would render an appeal by the State impossible because it would in
        all likelihood trigger a mandatory discharge of the defendant. Accordingly,
        we conclude that Rule 4(C)’s one-year limitation does not include the time
        during which trial proceedings have been stayed pending interlocutory
        appeal.

        We note that the time for an interlocutory appeal is excluded from Rule
        4(C)’s limitation only when trial court proceedings have been stayed. The
        trial court and Court of Appeals have discretion to deny a motion to stay if
        it appears that the State is seeking a stay for improper purposes, or if the
        appeal presents issues that are not critical to the case.

Pelley, 901 N.E.2d at 499-500.

        Here, Trial Rule 53.1 resulted in a similar loss of jurisdiction in the trial court.

Pursuant to Trial Rule 53.1, when a trial court unreasonably delays in ruling on a matter

before it, a party may withdraw the case from the judge and have the matter transferred to

the Indiana Supreme Court for appointment of a special judge. Wood filed his Trial Rule

53.1 motion in 2011. At that time, the filing of such motion “automatically divested the

trial court of jurisdiction to decide the motion or case.”8                3A Ind. Prac., Rules of

Procedure Annotated R. 53.1 (3d ed.) (emphasis added).


8
    Effective January 1, 2012, the Indiana Supreme Court substantially rewrote the procedure for
withdrawing a matter from the trial judge under Trial Rule 53.1. The new procedure requires the
determination whether there has been a delay to first be put before the Executive Director of the Division
of State Court Administration.

                                                   14
       On February 16, 2011, Wood filed a praecipe to withdraw the submission of the

case from Judge Todd pursuant to Criminal Rule 15 and Trial Rule 53.1. Our Supreme

Court did not appoint a special judge until June 15, 2011, 119 days later. Neither the

prosecutor nor the trial judge could control the time required to appoint a special judge;

the delay in the appointment of Wood’s special judge was caused by proceedings in our

Supreme Court. Following our Supreme Court’s reasoning in Martin and Pelley, in the

absence of jurisdiction in the trial court, the Criminal Rule 4(C) one-year trial date was

tolled for 119 days during the time period between Wood’s filing of the praecipe and our

Supreme Court’s appointment of a special judge. This pushed the Criminal Rule 4(C)

deadline from August 3, 2011 to November 30, 2011.

       On October 5, 2011, well before the November 30 deadline, Wood moved to

continue the jury trial, citing his new counsel’s court schedule and the need for additional

time to prepare for trial. Wood’s request was granted, and the trial was continued to

March 12, 2012. At that time, Wood did not object; instead, he agreed the trial could

commence on March 12, 2012, a date outside the Criminal Rule 4(C) deadline. As Wood

did not assert a timely objection, he waived his right to be brought to trial within the

deadline set by Criminal Rule 4(C). See Pelley, 901 N.E.2d at 498-99 (defendant waives

his right to be brought to trial within 4(C) period by failing to raise timely objection if,

during period, trial court schedules trial beyond limit). The trial court did not err in

denying Wood’s motion for discharge.




                                            15
       2. Sufficiency of Evidence

       When reviewing a claim the evidence is insufficient, we do not reweigh evidence

or judge witness credibility; rather, we consider only the evidence and reasonable

inferences most favorable to the verdict. Hyche v. State, 934 N.E.2d 1176, 1178 (Ind. Ct.

App. 2010), reh’g denied, trans. denied. This review “respects the jury’s exclusive

province to weigh conflicting evidence.” Allen v. State, 844 N.E.2d 534, 536 (Ind. Ct.

App. 2006), trans. denied. We must affirm if the probative evidence and reasonable

inferences drawn from the evidence could have allowed a reasonable trier of fact to find

the defendant guilty beyond a reasonable doubt.        Id.   The factfinder is obliged to

determine not only whom to believe, but also what portions of conflicting testimony to

believe, Atwood v. State, 905 N.E.2d 479, 484 (Ind. Ct. App. 2009), trans. denied, and is

not required to believe a witness’ testimony even when it is uncontradicted. Thompson v.

State, 804 N.E.2d 1146, 1149 (Ind. 2004).

       The Indiana General Assembly has made it a criminal offense for the operator of a

boat involved in an accident to leave the scene of the accident before exchanging

information and providing reasonable assistance to the injured. Ind. Code § 14-15-4-4.

Specifically, to convict Wood, the State had to prove Wood did not stop his boat

“immediately and as close as possible to the scene of the accident,” Ind. Code § 14-15-4-

1 (emphasis added), and did not “return to the scene of the accident and remain there,”

id. (emphasis added), until he gave the information required to identify himself, the boat,

and the boat’s owner; and provided “reasonable assistance to each person injured,

                                            16
including carrying or arranging for carrying each injured person to a physician, surgeon,

or hospital for medical or surgical treatment” if it is apparent that treatment is necessary

or the injured person so requests. Id. The legislature has also made it a criminal offense

for the boat operator not to:

       (1)  Give notice of the accident to:
            (A) the office of the sheriff of the county;
            (B) the nearest state police post; or
            (C) the nearest conservation office;
       immediately and by the quickest means of communication.

Ind. Code § 14-15-4-2 (emphasis added). Both of these statutes require an operator to

take “immediate” action.

       When someone flees an accident scene, injured persons might be left without help

and without any means to identify the driver of the other vehicle. The intent behind a

statute that prohibits leaving the scene of an accident is to provide prompt aid for persons

who are injured and to sufficiently establish the identity of the parties so that they and

police authorities may know with whom to deal in matters growing out of the accident.

See Armstrong v. State, 848 N.E.2d 1088, 1095 (Ind. 2006) (addressing Ind. Code § 9-26-

1-1, which imposes a number of duties on the driver of a motor vehicle involved in an

accident that results in the injury or death of a person or the entrapment of a person in a

vehicle), cert. denied sub nom. Armstrong v. Indiana, 549 U.S. 996 (2006).

       Wood contends his “decision to get help by going to the marina while calling 911,

when considered in the totality of the emergency, satisfied his duties as a boater in an

accident.” (Appellant’s Br. at 10.) Our legislature did not include consideration of the

                                            17
“totality of the emergency” in the definition of this offense or as a defense to the specific

statutory obligations it imposed.    Thus, we must reject Wood’s suggestion that we

consider the evidence within that framework, and we must decline Wood’s invitation to

reweigh the evidence or to consider evidence other than that most favorable to the

judgment.

       The facts most favorable to the verdict would permit the jury to conclude Wood

did not comply with the duties statutorily imposed on a boat operator after an accident

because he did not “[p]rovide reasonable assistance to each person injured, including

carrying or arranging for carrying each injured person to a physician, surgeon, or hospital

for medical or surgical treatment if . . . it is apparent that treatment is necessary.” Ind.

Code § 14-15-4-1. There was evidence Wood called only his father after the collision,

and that the 911 call was made by Marietta. Marietta testified he believed it was his idea

to call 911, and he could not remember any discussion with Wood about the 911 call.

That would permit the jury to infer Wood did not instruct Marietta to make the call and

the 911 call cannot be attributed to Wood. There was evidence Collier yelled to the

people in Wood’s boat, asking them to save his wife, and in his call to 911, Collier

claimed that, prior to leaving the scene, Wood said “you’ve got to try to save her.”

(State’s Ex. V (audio); State’s Ex. W (transcript) at 13.) At trial, Collier testified Wood

said, “[Y]ou save her yourself.” (Tr. at 398.)

       The 911 dispatcher stated that help was on its way and repeatedly ordered Wood

and his passengers to remain at the Fourwinds, i.e., to not return to the open water where

                                             18
the accident had occurred. We acknowledge Wood and his passengers complied with the

instructions of the 911 dispatcher and waited at the Fourwinds for an hour and a half

before the authorities arrived, but there was no evidence Wood satisfied the statutory

requirements to remain at the scene and give to “the operator of each other boat and each

person injured,” Ind. Code § 14-15-4-1, the information required to identify himself, the

boat, and the boat’s owner. There was sufficient evidence presented at trial to permit

Wood’s convictions.

      3.     Double Jeopardy

      We review de novo whether a defendant’s convictions subjected him to double

jeopardy.   Goldsberry v. State, 821 N.E.2d 447, 458 (Ind. Ct. App. 2005).            “A

defendant’s right to not be put twice in jeopardy for the same offense arises from the

United States Constitution and the Indiana Constitution.” Davis v. State, 691 N.E.2d
1285, 1287-88 (Ind. Ct. App. 1998). Prohibitions against double jeopardy protect against

multiple punishments for the same offense in a single trial. Richardson v. State, 717
N.E.2d 32, 37 n.3 (Ind. 1999). While there was sufficient evidence Wood violated

Indiana Code section 14-15-4-1, Wood’s three convictions of leaving the scene of a

boating accident subjected him to double jeopardy, as he was punished three times for an

act -- leaving the scene of an accident -- he committed only once. Accordingly, only one

count of Class C felony leaving the scene of a boating accident can stand, and the other

two convictions must be vacated.




                                           19
       In Nield v. State, 677 N.E.2d 79 (Ind. Ct. App. 1997), Nield struck and seriously

injured two motorcyclists while driving her car. She was convicted of two counts of

failing to stop after an accident involving injury or death, as defined by Indiana Code

section 9-26-1-1. Nield argued her two convictions subjected her to double jeopardy

because both convictions stemmed from one accident and therefore violated the

prohibition against multiple punishments for the same offense.

       Indiana Code section 9-26-1-1, like Indiana Code section 14-15-4-1, imposes

certain enumerated duties on an operator who is involved in an accident, including

immediately notifying law enforcement authorities that the accident occurred; providing

information regarding the driver’s identity, license and vehicle; and rendering assistance

to persons injured. Id. Furthermore, like section 14-15-4-1, the statute in Nield was

framed in terms of “an accident” rather than injury to a person or damage to a vehicle.

We concluded that had the legislature chosen to impose separate duties for each vehicle

or person injured, it could have done so. Id. Therefore, even though Nield struck two

motorcycles and injured two persons, she was involved in only one accident and could

not be convicted twice for leaving the scene of that accident. Id.

       Nield controls here.    Even though two people died and another was injured,

Wood’s act of leaving the scene of the boating accident can support only one conviction

under Indiana Code section 14-15-4-1. We therefore remand for the trial court to dismiss

one Class C felony conviction and one Class D felony conviction and to accordingly

resentence Wood and reimburse the fines it imposed for those additional convictions.

                                            20
        4.      Problems with Indiana Code chapter 14-15-4

        The evidence, when viewed in a light most favorable to the judgment, requires us

to uphold Wood’s conviction. However, this prosecution has brought to light serious

concerns about the statute that criminalizes Wood’s behavior. The tragic events on

Monroe Reservoir on June 28, 2010, led to two deaths, a serious injury, and traumatic

effects on all parties involved. In the course of Wood’s trial and this appeal, four judges

have examined the facts of the case and the statute defining the charged crimes. While

those judges have reached differing conclusions about the proper way to resolve the

issues that arise in this case, all have agreed that the statute is problematic.

        Observing the requirements of Ind. Code section 14-15-4-1 will, in many

emergency situations, require behavior that defies logic,9 and engaging in innocent, and

even advisable, behavior can leave one in violation of the statute. This statute permits no

consideration of what is reasonable in any given emergency situation; nor does it permit

citizens to engage in any balancing of considerations that arise in typical emergencies and

are likely required by other statutes.10

        The statute does not include a specific intent element, and our appellate courts


9
  As required under Indiana Code section 14-15-4-1, Wood stopped at an accident scene that all agree
was chaotic. Delaying assistance to victims in order to provide Collier the statutorily-required
information about the operator’s name and address, a full identification of the boat operated, and the name
and address of the owner would presumably have been ill-advised in light of the emergency situation in
the aftermath of the collision.
10
    We share the concerns articulated in Judge Kirsch’s well-reasoned dissent that application of this
statute will in some cases likely render illusory the common-law defense of necessity. However, as we
cannot know how the jurors applied the elements of the necessity defense to the facts of Wood’s case, we
must decline to reverse Wood’s conviction on that ground.

                                                    21
have had no occasion to articulate fair warning and ascertainable enforcement standards.

That, in some fact situations, will raise due process concerns. See, e.g., State v. Schriver,

542 A.2d 686, 688-89 (Conn. 1988) (presence of a specific intent element may purge a

potentially vague criminal statute of constitutional infirmity, and a facially vague law

may comport with due process if prior judicial decisions have provided the necessary fair

warning and ascertainable enforcement standards).

       Indiana Code section 14-15-4-1 requires “[t]he operator of a boat involved in an

accident or a collision resulting in injury to or death of a person or damage to a boat or

other property shall do” a number of things. As Wood correctly notes, there are no

exceptions for emergencies that are likely to arise during the aftermath of an accident on

a body of water. Wood asks that we find this statute unconstitutionally vague because “it

encourages arbitrary and discriminatory enforcement by criminalizing reasonable choices

made in stressful, emergency situations,” and it fails “to inform an ordinary person of

what conduct is prohibited.” (Appellant’s Br. at 19, 20.) Wood argues that a strict

reading of Indiana Code section 14-15-4-1 will criminalize activities that most would

consider innocent, even advisable, responses to an emergency. While we do not find the

statute unconstitutionally vague, the facts in the case before us highlight the problems

that can arise under the section 14-15-4-1 definition of actions that are criminal when

someone subject to the statute is faced with an emergency.

       The likelihood there will be an emergency of some kind at the scene of a boating

accident triggers a second concern about a conviction under Indiana Code section 14-15-

                                             22
4-1. Our Supreme Court has held that a boat operator owes a duty of reasonable care to

all persons, including passengers on his or her boat. Clipp v. Weaver, 451 N.E.2d 1092,

1094 (Ind. 1983). Indiana Code section 14-15-3-3 provides:

        [a] person operating a boat shall operate the boat in a careful and prudent
        manner, having due regard for the following: (1) the rights, safety, and
        property of other persons; (2) the conditions and hazards, actual and
        potential, then existing, including weather and density of traffic; and (3) the
        possible injury to the person or property of other persons.

        Yet, Indiana Code section 14-15-4-1 requires, without exception, a boat operator

who is involved in an accident to stop at the scene of the accident, immediately, and to

provide information and requested assistance. That wording likely inhibits an operator of

a boat from balancing the duty he owes to keep his own passengers safe under Indiana

Code section 14-15-3-311 with the duty he owes to provide information and assistance to

others pursuant to Indiana Code section 14-15-4-1.

        Boating accidents give rise to inherently serious and dangerous conditions. Most

states have recognized that the operator of a boat involved in an accident owes a dual and

sometimes competing duty to his own passengers as well as to those in another boat.

Indiana has not. The need to balance these dual considerations is, in general, expressed

as follows:

        The operator of a vessel involved in a collision, accident, or other casualty,
        so far as he can without serious danger to his own vessel, crew, passengers,
        and guests, if any, shall render to other persons affected by the collision,

11
  Violation of either section exposes an operator to criminal sanctions; violation of section 14-15-3-3 is a
Class C infraction. Ind. Code § 14-15-3-31.



                                                    23
       accident, or other casualty assistance as may be practicable and as may be
       necessary in order to save them from or minimize any danger caused by the
       collision, accident, or other casualty, and also shall give his name, address,
       and identification of his vessel to any person injured and to the owner of the
       property damaged in the collision, accident, or other casualty.

625 Ill. Comp. Stat. Ann. 45/6-1 (emphasis added); see also Ala. Code § 33-5-25; Ark.

Code Ann § 27-101-205; Cal. Harbor & Naval Code § 656; Colo. Rev. Stat. § 33-13-109;

Fla. Stat. Ann. § 327.30; Ga. Code Ann. § 52-7-14; Idaho Code Ann. § 67-7027; Iowa

Code Ann. § 462A.7; Kan. Stat. Ann. § 32-1177; Ky. Rev. Stat. Ann § 235.250; La. Rev.

Stat. Ann. § 34:851.10; Mich. Comp. Laws Ann. § 324.80133; Mont. Code Ann. § 23-2-

527; Neb. Rev. Stat. Ann. § 37-1255; Nev. Rev. Stat. § 488.550; N.H. Rev. Stat. Ann. §

270:1-2; N.J. Stat. Ann. § 12:7-34.46; N.M. Stat. Ann. § 66-12-12; N.C. Gen. Stat. Ann.

§ 75A-11; N.D. Cent. Code Ann. § 20.1-13-08; Ohio Rev. Code Ann. § 1547.59; R.I.

Gen. Laws Ann. § 46-22-10; S.C. Code Ann. § 50-21-130; S.D. Codified Laws § 42-8-

56; Tenn. Code Ann. § 69-9-210; Texas Parks and Wildlife Code Ann. § 31.104; Utah

Code Ann. § 73-18-13; Va. Code Ann. § 29.1-739; Vt. Stat. Ann. tit. 23, § 3313; Wash.

Rev. Code Ann. § 79A.60.200; W.Va. Code Ann. § 20-7-18; Wyo. Stat. Ann. § 41-13-

105.

       In most other states, the operator of the vessel is obliged to provide assistance only

“so far as he can without serious danger to his own vessel, crew, passengers, and guests”

and “must render to other persons affected by the collision, accident, or other casualty

assistance as may be practicable and as may be necessary in order to save them from or

minimize any danger caused by the collision, accident, or other casualty.” E.g., 625 Ill.
24
Comp. Stat. Ann. 45/6-1. These guidelines enable the boat operator to appropriately

balance his conflicting duties. More importantly, this language allows a jury to consider

emergency conditions as an element of the crime, and not merely as a defense. The

Indiana statute does not permit that balancing and those considerations, and Wood’s

conviction must therefore be affirmed.

                                     CONCLUSION

       Denial of Wood’s motion for discharge pursuant to Indiana Criminal Rule 4(C)

was not error. There was sufficient evidence Wood violated Indiana Code section 14-15-

4-1, but Wood’s three convictions, arising as they did from one incident of leaving the

scene, subjected him to double jeopardy. We accordingly vacate two of his convictions,

one of the Class C felonies and the Class D felony, and remand to the trial court with

instructions to refund, the fines imposed for the vacated convictions.

       Affirmed in part, reversed in part, and remanded.

BAKER, J., concurs.

KIRSCH, J., dissents with separate opinion.




                                              25
                         IN THE
               COURT OF APPEALS OF INDIANA

WINSTON K. WOOD,                                 )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 53A05-1208-CR-423
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )




KIRSCH, Judge, dissenting.

       I respectfully dissent.

       As my colleagues note in Judge May’s majority opinion, the tragic events on

Monroe Reservoir on June 28, 2010 led to two deaths, a serious injury, and traumatic

effects on all parties involved. In the course of the trial of the underlying cause and this

appeal, four judges have examined the facts of the case and statute upon which it turns.

All four judges have agreed that the statute is problematic, but they have reached

different conclusions as to the result.

       My colleagues note this case “has brought to light serious concerns about the

statute that criminalizes Wood’s behavior,” that “observing the requirements will, in

                                            26
many emergency situations, require behavior that defies logic,” and that “engaging in

innocent, and even advisable, behavior can leave one in violation of the statute.” Slip op.,

p. 21. The opinion continues noting that the statute “permits no consideration of what is

reasonable in any given emergency,” nor “does it permit citizens to engage in any

balancing of considerations that are pertinent in emergencies.” Id.

       The trial court recognized that the statute failed to set forth an exception for the

situation in which compliance with the statute’s provisions would be excused where such

compliance was impossible or risked serious safety concerns and attempted to remedy the

statutory omission by giving an instruction on necessity, but the trial court’s necessity

instruction was illusory. Indiana Code section 14-15-4-1 provides that the “operator of a

boat involved in an accident or a collision resulting in injury to or death of a person or

damage to a boat or other property shall do the following . . . .” For the necessity defense

to apply under the instruction given by the trial court, the accused must not have

substantially contributed to the creation of the emergency. Here, it is unchallenged that

both Wood and Collier substantially contributed to the creation of the emergency by their

failure to maintain a proper lookout for other boats in the vicinity. As a result, the

necessity defense as outlined in the jury instruction provided no defense for Wood and

was illusory.

       I believe that our legislature intended the language in the statute to be applied

logically and not to bring about an unjust or absurd result. It is unquestioned that Wood

claimed that he and his passengers were subject to significant peril and that he acted

                                            27
reasonably in moving his boat and its passengers to the marina. The statute did not give

Wood fair notice that it was forbidden conduct to leave the scene of the accident even if

Wood feared for his safety or that of his passengers and that necessity demanded that he

leave the immediate accident scene. As our appellate courts have repeatedly said, “no

man shall be held criminally responsible for conduct which he could not reasonably

understand to be proscribed.” Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012); Brown v.

State, 868 N.E.2d 464, 467 (Ind. 2007); Lee v. State, 973 N.E.2d 1207, 1209 (Ind. Ct.

App. 2012), trans. denied. As a result of such omission, Indiana Code section 14-15-4-1

is unconstitutional as applied.




                                           28